Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukaya (US 20040034384).
[The examiner notes that the sixth embodiment is considered to anticipate the claims; however, Figs. 23-26 [para. 0106-0112] is referenced for like features or descriptions that are not shown or described in the sixth embodiment]
Regarding claim 1, Fukaya discloses a balloon catheter (Fig. 23; para. 0119) comprising:
a balloon/shaft assembly that includes a catheter shaft (203) (Fig. 23) extending from a proximal end to a distal end and a balloon (201) (Fig. 23) connected to the catheter shaft (para. 0119), the balloon having an inflatable region (middle section of the balloon) configured to inflate outward in a radial direction around the catheter shaft (para. 0107);

a hard portion (204,206) (Fig. 23) that includes at least an outer portion disposed on an opposite side to an inner portion facing the inflatable region (Fig. 23; para. 0107 and 0111), of a portion disposed along an outer peripheral surface of the inflatable region in an inflated state (Figs. 23 and 24; para. 0107, 0111),
and a flexible portion (207,209) (Fig. 23) that is a portion other than the hard portion (Figs. 23-24), the flexible portion being extendable and having a hardness lower than the hard portion, wherein the flexible portion extends between the distal end position and the proximal end position (para. 0108-0110),
wherein the hard portion (204, 206) protrudes to the outside from the outer portion of a portion of the flexible portion i.e. the portion with cutaways that is more flexible and thus part of flexible portion (Fig. 3) that is disposed along the outer peripheral surface of the inflatable region in the inflated state (Figs. 23-24; para. 0071, 0107, and 0111),
and wherein, a thickness of a portion of the flexible portion, which is located further toward the distal end side than the hard portion [i.e. the thickness of a portion of support section (207)], is narrower than a thickness of a portion of the flexible portion located further toward the proximal end side than the hard portion [i.e. the thickness of a portion of support section (209)] (Fig. 26; para. 0119 [note: the thickness of the metal portion (210) within the support section (209) ranges from 0.03 mm to 0.40 mm; wherein the thickness of support section (207) is 0.45 mm, the thickness of support section (209) is 0.50 mm in the horizontal axial direction with a metal portion (210) having a thickness of 0.40 mm with section (209).]).
Regarding claim 3, Fukaya discloses wherein a direction extending to the outside along a distal end portion [located near the connecting section (208)] is inclined toward a proximal end side (Fig. 23 of Fukaya), the distal end portion being an end portion on the distal end side of the hard portion (Fig. 23 of Fukaya). 
Regarding claim 4, Fukaya discloses wherein a direction extending to the outside along a proximal end portion [located near the connecting section (211)] is inclined toward the distal end side (Fig. 23 of Fukaya), the proximal end portion being an end portion on the proximal end side of the hard portion (Fig. 23 of Fukaya).
Regarding claim 8, Fukaya discloses wherein at least a part of the flexible portion of the linear member i.e. connecting section (208, 211) (Fig. 23) is bonded to the balloon (para. 0111).
Regarding claim 9, Fukaya discloses wherein the linear member is disposed along an outer peripheral surface of the balloon in the inflated state (Fig. 23).
Regarding claim 10, Fukaya discloses wherein two radiopaque markers (x-ray shielding rings (205)) (Fig. 23) are respectively provided in two positions separated from each other in an extending direction of the catheter shaft (Fig. 23; para. 0107), of the two radiopaque markers, a position of a marker provided on the distal end side corresponds to a position of a boundary of the inflatable region on the distal end side, in the extending direction of the catheter shaft, and of the two radiopaque markers, a position of a marker provided on the proximal end side corresponds to a position of a boundary of the inflatable region on the proximal end side, in the extending direction of the catheter shaft (Fig. 23; para. 0107, 0111 of Fukaya).
Regarding claim 11, Fukaya discloses wherein the balloon (201) includes a proximal end side leg portion bonded [fixed] to the catheter shaft (203) at a position further toward the distal end side than the proximal end position (Fig. 23; para. 0107, 0111 of Fukaya) , and an end portion on the proximal end 
Regarding claim 12, Fukaya discloses wherein the balloon includes a proximal end side leg portion bonded [fixed] to the catheter shaft (203) at a position further toward the distal end side than the proximal end position (Fig. 23; para. 0107, 0111 of Fukaya), and an end portion on the proximal end side of the linear member i.e. connecting section (211) is bonded to an outer peripheral surface of the proximal end side leg portion (Fig. 23; para. 0107 and 0111 of Fukaya).
Regarding claim 13, Fukaya discloses wherein the linear member is formed of a synthetic resin (para. 0108-0110 and 0119 of Fukaya).
Regarding claim 14, Fukaya discloses wherein the linear member includes end portions (208,211) in an extending direction, at least one of the end portions i.e. support section (211) being connected to the catheter shaft (203) (Fig. 23; para. 0107).
Regarding claim 15, Fukaya discloses wherein the thickness of the portion of the flexible portion located further toward the distal end side than the hard portion i.e. support section (207) is constant (Fig. 25; para. 0119).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya (US 20040034384) as applied to claim 1 above in view of Aggerholm et al. (US 20120191111).
Regarding claim 2, Fukaya discloses all of the limitations set forth above in claim 1, including a hard portion (204,206) (Fig. 23) that includes at least an outer portion disposed on an opposite side to an inner portion facing the inflatable region (Fig. 23; para. 0107 and 0111). However, Fukaya fails to disclose wherein a slit is formed extending toward the inside in the radial direction from an end portion on the outside of the hard portion.
Aggerholm in the same field of endeavor teaches a scoring balloon (12) comprising at least one linear member (scoring members  (30, 130, 230)) which extends linearly along the outer surface of the balloon (Fig. 1), wherein a slit (gap (32, 132, 232)) (Figs. 1-3)  is formed extending toward the inside in the radial direction from an end portion on the outside of the linear member (Figs. 1-3; para. 0038) for the purpose of optimizing the flexibility of the blade on the balloon, thereby enhancing the strength of the balloon against tearing (para. 0037, 0043, and 0044).

the claimed invention to modify the hard portion in Fukaya to include the slit of Aggerholm in order to optimize the flexibility of the blade on the balloon, thereby enhancing the strength of the balloon against tearing (para. 0037, 0043, and 0044).
Regarding claim 6, Modified Fukaya discloses wherein the slit is a notch where a part of the linear member is cut out (Figs. 1-3; para. 0038 of Aggerholm).
Regarding claim 7, Modified Fukaya discloses wherein the slit is an incision having two surfaces that face each other and are in contact with each other (Figs. 1-3; para. 0038 of Aggerholm).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukaya (US 20040034384) as applied to claim 1 above in view of Koyanagi et al. (JP 2012096121) [English translation provided].
Regarding claim 5, Fukaya discloses all of the limitations set forth above in claim 1, including a linear member (Fig. 23) straddling the inflatable region of the balloon and being mounted on the balloon/shaft assembly at a distal end position [of catheter shaft (203)] (Fig. 23) located further toward a distal end side than the inflatable region and at a proximal end position located further toward a proximal end side than the inflatable region (para. 0107). Fukaya further discloses a first direction extending to the outside along a distal end portion [located near the connecting section (208)] is inclined toward a proximal end side (Fig. 23 of Fukaya), the distal end portion being an end portion on the distal end side of the hard portion (Fig. 23 of Fukaya), and a second direction extending to the outside along a proximal end portion  [located near the connecting section (211)] is inclined toward the distal end side (Fig. 23 of Fukaya), the proximal end portion being an end portion on the proximal end side of the hard portion (Fig. 23 of Fukaya). However, Fukaya is silent as to an angle of the first direction with respect to an extending direction of the catheter shaft is smaller than an angle of the second direction with respect to the extending direction of the catheter shaft.

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the hard portion in Fukaya to include different angles wherein the angle provided at the distal end of the hard portion is narrower than the angle located at the proximal end of the hard portion in order to provide a low profile, thereby preventing trauma while navigating the device to the treatment site (para. 0067).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1, 2), 3, 4, 5, 6, 7, 8, 9,  10, 11, 12, 13, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14, respectively, of U.S. Patent No. 10874837. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader and are therefore “anticipated” by the claims of ‘837 listed above. Regarding the limitations found in claims 1-14 of ‘837 which are not found in claims 1-15 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hardert (US 20080200944) in the same field of endeavor discloses a balloon catheter (Fig. 11) comprising and a flexible portion (1030, 1021) (FIg. 1)  that is a portion other than the hard wherein the flexible portion extends between the distal end position and the proximal end position (Fig. 11; para. 0054), wherein a thickness of a portion of the flexible portion (1021), which is located further toward the distal end side, is narrower than a thickness of a portion of the flexible portion (1030) located further toward the proximal end side (para. 0054). .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LAUREN DUBOSE/Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771